                      Case 16-25982                 Doc 51           Filed 03/07/19 Entered 03/07/19 11:04:09                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Rex V Ramirez                                                                   §           Case No. 16-25982
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    08/12/2016 . The undersigned trustee was appointed on 08/12/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               10,800.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                               4.07
                                                     Bank service fees                                                                   185.39
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               10,610.54

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-25982                  Doc 51          Filed 03/07/19 Entered 03/07/19 11:04:09                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 04/21/2017 and the
      deadline for filing governmental claims was 04/21/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,799.46 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,799.46 , for a total compensation of $ 1,799.46 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 40.45 , for total expenses of $ 40.45 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 02/19/2019                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                           Page:       1
                                           Case 16-25982              Doc 51     Filed 03/07/19 Entered 03/07/19 11:04:09                                       Desc Main
                                                                                             FORM 1
                                                                         INDIVIDUALDocument     Page
                                                                                    ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                    RECORD
                                                                                                     ASSET CASES
                                                                                                                                                                                                            Exhibit A
Case No:              16-25982                          PSH             Judge:         Pamela S. Hollis                              Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Rex V Ramirez                                                                                                  Date Filed (f) or Converted (c):   08/12/2016 (f)
                                                                                                                                     341(a) Meeting Date:               09/06/2016
For Period Ending:    02/19/2019                                                                                                     Claims Bar Date:                   04/21/2017


                                   1                                                   2                            3                             4                          5                             6

                         Asset Description                                         Petition/                  Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                            Unscheduled              (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                   Values                  Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                               Exemptions,                                                                               Assets
                                                                                                             and Other Costs)

  1. Real Property                                                                          134,000.00                   12,037.00                                                10,800.00                          FA
  2. Automobiles, trucks, trailers, and other vehicles and access                              962.00                         0.00                                                       0.00                        FA
  3. Household goods and furnishings, including audio, video, and                              150.00                      150.00                                                        0.00                        FA
  4. Clothing                                                                                  100.00                      100.00                                                        0.00                        FA
  5. Cash                                                                                        70.00                      70.00                                                        0.00                        FA
  6. Checking, savings or other financial accounts, certificates                               300.00                      300.00                                                        0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                     Unknown                          N/A                                                        0.00                  Unknown


                                                                                                                                                                                      Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                        $135,582.00                  $12,657.00                                               $10,800.00                        $0.00
                                                                                                                                                                                      (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Trustee filed motion to retain broker, but received a buy back offer of estate s interest from debtor. Settlement for buy back approved 1/19/18 (doc. 48).



  RE PROP #              1   --   21542 Freeport Court, Plainfield IL 60544
  RE PROP #              2   --   Chevrolet Equinox 2005 approximate mileage 185000
  RE PROP #              3   --   Furniture and appliances
  RE PROP #              4   --   Clothes Value of asset insufficient to administer.
  RE PROP #              5   --   Cash
  RE PROP #              6   --   Checking Chase

  Initial Projected Date of Final Report (TFR): 10/25/2018              Current Projected Date of Final Report (TFR): 12/28/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                     Page:           1
                                         Case 16-25982                 Doc 51 Filed 03/07/19
                                                                                           FORM 2Entered 03/07/19 11:04:09                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-25982                                                                                                Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Rex V Ramirez                                                                                                 Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0638
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX1058                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/19/2019                                                                                 Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                  6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                           ($)
   02/01/18             1          Giudice Law LTD                           Buy out interest in the estate                           1110-000                $10,800.00                               $10,800.00
                                   201 N Church Rd                           Home buyout
                                   Bensenville, IL 60106-4310
   02/28/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $12.42          $10,787.58
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $16.03          $10,771.55
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.49          $10,756.06
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.98          $10,740.08
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/29/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.44          $10,724.64
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.94          $10,708.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.91          $10,692.79
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.38          $10,677.41
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.86          $10,661.55
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.33          $10,646.22
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.82          $10,630.40
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)



        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                           $10,800.00              $169.60
                                                                                                                                                                                                  Page:           2
                                         Case 16-25982                 Doc 51 Filed 03/07/19
                                                                                           FORM 2Entered 03/07/19 11:04:09                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-25982                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit B
      Case Name: Rex V Ramirez                                                                                              Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0638
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX1058                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/19/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   01/31/19                        BOK Financial                             Bank Service Fee under 11                             2600-000                                         $15.79          $10,614.61
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/18/19            101         International Sureties, LTD               Payment of 2019 Bond                                  2300-000                                          $4.07          $10,610.54
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139


                                                                                                             COLUMN TOTALS                                $10,800.00               $189.46
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                     $10,800.00               $189.46
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $10,800.00               $189.46




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                             $0.00               $19.86
                                                                                                                                                           Page:     3
                                 Case 16-25982    Doc 51          Filed 03/07/19 Entered 03/07/19 11:04:09         Desc Main
                                                                   Document     Page 6 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0638 - Checking                                        $10,800.00                $189.46             $10,610.54
                                                                                                         $10,800.00                $189.46             $10,610.54

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $10,800.00
                                            Total Gross Receipts:                     $10,800.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                 Case 16-25982                Doc 51       Filed 03/07/19 Entered 03/07/19 11:04:09        Desc Main
                                                            Document     Page 7 of 10
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 16-25982                                                                                                  Date: February 19, 2019
Debtor Name: Rex V Ramirez
Claims Bar Date: 4/21/2017


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled           Claimed            Allowed
           Cindy M. Johnson                    Administrative                                     $0.00          $1,799.46          $1,799.46
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603




           Cindy M. Johnson                    Administrative                                     $0.00             $40.45             $40.45
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603




           Alan D. Lasko & Associates, P.C.    Administrative                                     $0.00          $1,407.50          $1,407.50
100        205 West Randolph Street
3410       Suite 1150
           Chicago, Illinois 60606


           Alan D. Lasko & Associates, P.C.    Administrative                                     $0.00             $22.80             $22.80
100        205 West Randolph Street
3420       Suite 1150
           Chicago, Illinois 60606


1          Cavalry Spv I, Llc                  Unsecured                                      $6,357.00          $6,943.73          $6,943.73
300        500 Summit Lake Drive, Ste 400
7100       Valhalla, Ny 10595




           Case Totals                                                                        $6,357.00        $10,213.94          $10,213.94
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                Printed: February 19, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 16-25982              Doc 51    Filed 03/07/19 Entered 03/07/19 11:04:09              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-25982
     Case Name: Rex V Ramirez
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $               10,610.54

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Cindy M. Johnson                 $         1,799.46 $                0.00 $         1,799.46
       Trustee Expenses: Cindy M. Johnson             $               40.45 $             0.00 $             40.45
       Accountant for Trustee Fees: Alan D. Lasko
       & Associates, P.C.                         $             1,407.50 $                0.00 $         1,407.50
       Accountant for Trustee Expenses: Alan D.
       Lasko & Associates, P.C.                       $               22.80 $             0.00 $             22.80
                 Total to be paid for chapter 7 administrative expenses               $                  3,270.21
                 Remaining Balance                                                    $                  7,340.33


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 16-25982             Doc 51      Filed 03/07/19 Entered 03/07/19 11:04:09          Desc Main
                                                Document     Page 9 of 10




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 6,943.73 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Cavalry Spv I, Llc           $       6,943.73 $              0.00 $          6,943.73
                 Total to be paid to timely general unsecured creditors               $                6,943.73
                 Remaining Balance                                                    $                  396.60




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 16-25982              Doc 51   Filed 03/07/19 Entered 03/07/19 11:04:09              Desc Main
                                             Document     Page 10 of 10




                                                           NONE


              To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
     legal rate of 0.5 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $ 91.21 . The
     amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
     interest.


            The amount of surplus returned to the debtor after payment of all claims and interest is
     $ 305.39 .




UST Form 101-7-TFR (5/1/2011) (Page: 10)
